DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/20 has been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings filed on 11/8/19 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 depends on canceled claim 36.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 22-23, 25-32, 34, 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates (2009/0128810) in view of Girvin (5,684,585) (all of record).
Regarding Claim 1, Bates discloses a method for determining calibration status of an optical particle analyzer (methods for verifying the calibration status of a gas or liquid particle counter, Abstract) comprising: providing an optical particle analyzer including: a source of electromagnetic radiation (EMR) for generating a beam of said EMR (A typical liquid or aerosol optical particle counter is comprised of several components, such as a source for generating a beam of electromagnetic radiation, para 0060; A laser source 601 including a laser diode 602 is generally employed to generate a laser beam 603, para 0078; also see Fig. 6 below); a chamber for containing a sample medium and for receiving said beam of EMR (A laser source 601 including a laser diode 602 is generally employed to generate a laser beam 603 that is then shaped and focused by beam shaping optics 604 into an optical sample chamber 605., para 0078; also see Fig. 6); an optical assembly in optical communication with the source of EMR for directing the beam of EMR from to the chamber (A laser source 601 including a laser diode 602 is generally employed to generate a laser beam 603 that is then shaped and focused by beam shaping optics 604 into an optical sample chamber 605., para 0078; also see Fig. 6); a detector for detecting scattered radiation from said beam of EMR (The scattered light energy is collected by the sample chamber's collecting optics (4 mangin mirrors 607 and retro-reflector mirror 608 in the example shown in FIG. 6) and focused onto a photodiode 609 [detector], para 0079); an optical collection system for directing said scattered radiation from the beam of EMR from the chamber and to the detector (The scattered light energy is collected by the sample chamber's collecting optics (4 mangin mirrors 607 and retro-reflector mirror 608 in the example shown in FIG. 6) and focused onto a photodiode 609, para 0079); inducing a detector signal waveform (The photodiode 609 current pulse is then converted into a voltage pulse by a current-to-voltage converter (located on a circuit board 610). The voltage pulse is then filtered and amplified by additional circuitry on the circuit board 610. Finally, the voltage pulse is then handed to a Pulse Height Analyzer (PHA)., para 0080); analyzing the detector signal waveform to determine a value of at least one diagnostic parameter associated with one or more of the source of EMR, the optical assembly, the chamber, the detector, and the optical collection system (analyzing said pulse height distribution by determining a calibration verification parameter or set of calibration verification parameters, claim 9; useful calibration verification and/or reference parameters include, but are not limited to: a median value of the pulse height distribution... a width of the pulse height distribution, para 0023; The second important measurement that can be taken from the mono-dispersed particle distribution PHA data is the width of the particle distribution para 0086); and determining the calibration status of the optical particle analyzer based on the one or more determined values of the at least one diagnostic parameter (comparing said calibration verification parameter or set of calibration verification parameters with one or more reference values, thereby verifying the calibration status of an optical particle counter., claim 9; If the median and width of the pulse height distribution are within 10% and 15%, respectively, of the reference median and width, then the calibration verification continues; otherwise, an indication is provided to the user on the display 460 that the optical particle counter has a negative calibration status, para 0070).

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale

Bates fails to disclose modulating a power applied to the source of EMR.
Figure 3 of Girvin below is in the field of particle counters (Abstract) and teaches modulating a power applied to the source of EMR (The modulator 59 is activated, via switch 61, either manually or electronically, to produce a modulated drive signal 63 as shown in FIG. 4. A plurality of modulated signals 63 may be produced to cause the light source 39 to periodically vary the intensity of the beam at a predetermined frequency, col 4, lines12-17).

    PNG
    media_image2.png
    3408
    2320
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bates with the teaching of Girvin for the purpose of being able to observe malfunctioning of the counter before primary calibration was attempted thereby preventing failure of the counter (see Girvin, col 5, lines 9-12).
Bates discloses a method for determining calibration status of an optical particle analyzer (methods for verifying the calibration status of a gas or liquid particle counter, Abstract) comprising the steps of: providing an optical particle analyzer including: a source of EMR that is a laser for generating a laser beam (A typical liquid or aerosol optical particle counter is comprised of several components, such as a source for generating a beam of electromagnetic radiation, para 0060; A laser source 601 including a laser diode 602 is generally employed to generate a laser beam 603, para 0078; also see Fig. 6 above); a chamber for containing a sample medium and for receiving said laser beam, wherein the chamber is a flow-chamber (A laser source 601 including a laser diode 602 is generally employed to generate a laser beam 603 that is then shaped and focused by beam shaping optics 604 into an optical sample chamber 605., para 0078; optics for directing the beam into a region where a fluid sample is flowing, for example a liquid or gas flowing through a flow cell, para 0060; also see Fig. 6); an optical assembly in optical communication with the laser for directing the laser beam from the laser to the flow chamber (The scattered light energy is collected by the sample chamber's collecting optics (4 mangin mirrors 607 and retro-reflector mirror 608 in the example shown in FIG. 6) and focused onto a photodiode 609 [detector], para 0079); a detector for detecting scattered radiation from said laser beam (The scattered light energy is collected by the sample chamber's collecting optics (4 mangin mirrors 607 and retro-reflector mirror 608 in the example shown in FIG. 6) and focused onto a photodiode 609 [detector], para 0079); an optical collection system for directing scattered radiation from the laser beam from the flow chamber and to the detector (The scattered light energy is collected by the sample chamber's collecting optics (4 mangin mirrors 607 and retro-reflector mirror 608 in the example shown in FIG. 6) and focused onto a photodiode 609, para 0079), inducing a detector signal waveform (The photodiode 609 current pulse is then converted into a voltage pulse by a current-to-voltage converter (located on a circuit board 610).The voltage pulse is then filtered and amplified by additional circuitry on the circuit board 610. Finally, the voltage pulse is then handed to a Pulse Height Analyzer (PHA)., para 0080); analyzing the detector signal waveform to determine a value of at least one diagnostic parameter associated with one or more of the laser, the optical assembly, the flow chamber, the detector, and the optical collection system (analyzing said pulse height distribution by determining a calibration verification parameter or set of calibration verification parameters, claim 9; useful calibration verification and/or reference parameters include, but are not limited to: a median value of the pulse height distribution... a width of the pulse height distribution, para 0023; The second important measurement that can be taken from the mono-dispersed particle distribution PHA data is the width of the particle distribution para 0086); wherein the at least one diagnostic parameter includes an amplitude of a peak of the detector signal waveform (The PHA measures the maximum voltage level of each particle pulse, para 0082); and determining the calibration status of the optical particle analyzer based on the one or more determined values of the at least one diagnostic parameter (comparing said calibration verification parameter or set of calibration verification parameters with one or more reference values, thereby verifying the calibration status of an optical particle counter., claim 9; If the median and width of the pulse height distribution are within 10% and 15%, respectively, of the reference median and width, then the calibration verification continues; otherwise, an indication is provided to the user on the display 460 that the optical particle counter has a negative calibration status, para 0070).
Bates fails to explicitly disclose modulating a power applied to the laser from a first power level to a second power level; the detector signal waveform corresponding to a difference in detector signal amplitudes between: the scattered radiation detected by the detector from the laser beam at a first radiant power level from the laser having the applied power at the first power level; and the scattered radiation detected by the detector from the laser beam at a second radiant power level from the laser having the applied power at the second power level.
Girvin teaches modulating a power applied to the laser from a first power level to a second power level (The modulator 59 is activated, via switch 61, either manually or electronically, to produce a modulated drive signal 63 as shown in FIG. 4. A plurality of modulated signals 63 may be produced to cause the light source 39 to periodically vary the intensity of the beam at a predetermined frequency, col 4, lines 12-17; The modulated signal causes the light source 71 to change the intensity of the beam to a predetermined level [first power level], either periodically or once for a predetermined duration of time. As the particle counter 70 employs light scattering techniques, the modulated signal typically increases the beam 83's intensity so that a portion 97 of the beam 83 is collected by lens assembly 87. The intensity of the beam 83 may be increased for a given duration of time [second power level] so that the portion 97 collected by the lens assembly 87, and sensed by the detector 79, col 5, lines 41-46); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bates with the teaching of Girvin for the purpose of being able to observe malfunctioning of the counter before primary calibration was attempted thereby preventing failure of the counter (see Girvin, col 5, lines 9-12).

Regarding Claim 3, modified Bates discloses the method of claim 1, wherein the source of EMR comprises at least one of a laser, a diode laser, a strip diode laser, a 
Regarding Claim 4, modified Bates discloses the method of claim 1, wherein the chamber comprises a flow chamber (A typical liquid or aerosol optical particle counter is comprised of several components, such as a source for generating a beam of electromagnetic radiation, optics for directing the beam into a region where a fluid sample is flowing, for example a liquid or gas flowing through a flow cell, para 0060).
Regarding claim 5, Bates teaches that the sample medium is a fluid (par. 0060).
	Regarding claim 6, Bates teaches the use of a filter (302) filtering the fluid upstream of the flow chamber (par. 0061 and figure 3).
	Regarding claim 7, Bates teaches that the sample medium includes particles (par. 0059).
	Regarding claim 10, Bates does not teach step of maintaining the power applied to the source of EMR at a second power level for a time selected over the range of 1 nanoseconds to 10 milliseconds. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to keep the power applied to the source of EMR at a second power level for a time selected over the range of 1 nanoseconds to 10 milliseconds whichever suitable for the device.
Regarding claims 22-23, Bates teaches step of comparing one or more determined values of the at least one diagnostic parameter with corresponding values of at least one of the respect to calibration parameter determined at a prior calibration and  (comparing said calibration verification parameter or set of calibration verification parameters with one or more reference values, thereby verifying the calibration status of an optical particle counter., claim 9; If the median and width of the pulse height distribution are within 10% and 15%, respectively, of the reference median and width, then the calibration verification continues; otherwise, an indication is provided to the user on the display 460 that the optical particle counter has a negative calibration status, abstract, par. para 0014 and 0070).
Regarding Claims 25-26, Bates discloses an optical particle analyzer (optical particle counter, Abstract) comprising: a source of electromagnetic radiation (EMR) for generating a beam of said EMR (A typical liquid or aerosol optical particle counter is comprised of several components, such as a source for generating a beam of electromagnetic radiation, para 0060; A laser source 601 including a laser diode 602 is generally employed to generate a laser beam 603, para 0078; also see Fig. 6 above); a chamber for containing a sample medium and for receiving said beam of EMR (A laser source 601 including a laser diode 602 is generally employed to generate a laser beam 603 that is then shaped and focused by beam shaping optics 604 into an optical sample chamber 605., para 0078; also see Fig. 6); an optical assembly in optical communication with the source for directing the beam of EMR from the source of EMR to the chamber (A laser source 601 including a laser diode 602 is generally employed to generate a laser beam 603 that is then shaped and focused by beam shaping optics 604 into an optical sample chamber 605., para 0078; also see Fig. 6); a detector for 
Bates fails to explicitly disclose modulate a power applied to the source of EMR from a first power level to a second power level; the detector signal waveform induced by the modulation of the power applied to the source of EMR.
Girvin teaches modulate a power applied to the source of EMR from a first power level to a second power level (The modulator 59 is activated, via switch 61, either manually or electronically, to produce a modulated drive signal 63 as shown in FIG. 4. A plurality of modulated signals 63 may be produced to cause the light source 39 to periodically vary the intensity of the beam at a predetermined frequency, col 4, lines 12-17; The modulated signal causes the light source 71 to change the intensity of the beam to a predetermined level [first power level], either periodically or once for a predetermined duration of time. As the particle counter 70 employs light scattering techniques, the modulated signal typically increases the beam 83's intensity so that a portion 97 of the beam 83 is collected by lens assembly 87. The intensity of the beam 83 may be increased for a given duration of time [second power level] so that 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bates with the teaching of Girvin for the purpose of being able to observe malfunctioning of the counter before primary calibration was attempted thereby preventing failure of the counter (see Girvin, col 5, lines 9-12).
Regarding Claim 27, modified Bates discloses the optical particle analyzer of claim 25, wherein the source of EMR includes at least one of a laser, a diode laser, a strip diode laser, a light emitting diode, and an incandescent lamp (A laser source 601 including a laser diode 602 is generally employed to generate a laser beam 603 that is then shaped and focused by beam shaping optics 604 into an optical sample chamber 605., para 0078; also see Fig. 6).

Regarding Claim 29, modified Bates discloses the optical particle analyzer of claim 26 wherein the sample medium is a fluid (the methods described herein are useful for calibration verification of a liquid particle counter., para 0062), and wherein the optical particle analyzer further comprises a flow system for flowing the fluid through the flow chamber (optics for directing the beam into a region where a fluid sample is flowing, for example a liquid or gas flowing through a flow cell, para 0060).
Regarding Claim 30, modified Bates discloses the optical particle analyzer of claim 29, further comprising a filter for filtering the fluid upstream of the flow chamber (ambient air 301 is drawn into nebulization system 300 through a filter 302 to generate a filtered air flow., para 0095; a small filtered air flow pulls a controlled amount out of the nebulization chamber 304 and into the drying chamber 305. Once in the drying chamber 305, the water droplets are allowed to evaporate and only the polystyrene spheres then remain in the air flow. The particle air flow 306 is then mixed in mixing chamber 307 with the filtered bypass air flow 308 and then pulled into the particle counter that is being tested, para 0097; also see Fig. 3 [filter 302 is upstream of particle counter/chamber]).
Regarding claim 31, Bates teaches that the sample medium includes particles (par. 0059).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bates with the teaching of Girvin for the purpose of being able to observe malfunctioning of the counter before primary calibration was attempted thereby preventing failure of the counter (see Girvin, col 5, lines 9-12).
Regarding claim 34, Bates does not teach step of maintaining the power applied to the source of EMR at a second power level for a time selected over the range of 1 nanoseconds to 10 milliseconds. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to keep the power applied to the source of EMR at a second power level for a time selected over the range of 1 nanoseconds to 10 milliseconds whichever suitable for the device.
Regarding claims 46-47, Bates teaches step of comparing one or more determined values of the at least one diagnostic parameter with corresponding values of at least one of the respect to calibration parameter determined at a prior calibration and determining the calibration status of the optical particle analyzer based on the one or more determined values of the at least one diagnostic parameter (comparing said calibration verification parameter or set of calibration verification parameters with one or more reference values, thereby verifying the calibration status of an optical particle counter., claim 9; If the median and width of the pulse height distribution are within 10% and 15%, respectively, of the reference median and width, then the calibration verification continues; otherwise, an indication is provided to the user on the display 460 that the optical particle counter has a negative calibration status, abstract, par. para 0014 and 0070).

Allowable Subject Matter
Claims 11, 13-16, 18, 20, 35, 37-40, 42 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Woolsey et al (2019/0145874) discloses a thermophoretic particle detection system with variable channel geometry which comprises a particle concentration and a particle discriminator and analyzer; however, Woolsey et al does not teach step of modulating a power applied to the source of EMR.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  March 23, 2021